                 Case 16-10642-CSS                Doc 272        Filed 12/10/18         Page 1 of 2



                               UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 7

NEW SOURCE ENERGY PARTNERS, L.P.,                             Case No. 16-10642 (CSS)
et al.1,
                    Debtors.

David W. Carickhoff, solely in his capacity as
chapter 7 trustee for the estates of New Source
Energy Partners, L.P., et al.,

                                     Plaintiff,

v.

Erick Flowback Services, LLC                                  Adv. P. No. 18-50317 (CSS)
Opportune, LLP                                                Adv. P. No. 18-50319 (CSS)

                                     Defendant.


                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                      HEARING ON DECEMBER 12, 2018 AT 10:45 A.M.



ADJOURNED MATTERS

         1.       Pretrial conference in Adversary Proceeding No. 18-50317 (CSS).

                  Status: The parties have agreed to adjourn the pretrial conference to a date to be
                  determined by the Court.

UNCONTESTED MATTERS WITH A CNO

         2.       Chapter 7 Trustee’s Motion for an Order Approving Settlement With Opportune,
                  LLP (Filed November 9, 2018) [Dkt. No. 267]

                  Response Deadline:          November 26, 2018

                  Response Received: None.

1
 The Debtors are the following entities: New Source Energy Partners, L.P. (16-10642) and New Source Energy GP, LLC (16-
10643).
              Case 16-10642-CSS         Doc 272     Filed 12/10/18    Page 2 of 2



              Related Documents:

              a.     Notice of Filing of Unredacted Settlement Agreement (filed November
                     26) [Dkt. No. 270]

              b.     Certificate of No Objection (filed December 6, 2018) [Dkt. No. 271]

              Status: A certificate of no objection has been filed.


Dated: December 10, 2018                          ARCHER & GREINER, P.C.

                                                  /s/ Alan M. Root
                                                  Alan M. Root (No. 5427)
                                                  S. Alexander Faris (No. 6278)
                                                  300 Delaware Ave., Suite 1100
                                                  Wilmington, DE 19801
                                                  Phone: (302) 777-4350
                                                  E-mail: aroot@archerlaw.com

                                                  Counsel to David W. Carickhoff, Ch. 7 Trustee
215625265v1
